Citation Nr: 0926605	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In August 2008 the Board remanded the case for additional 
development.  The case was subsequently returned to the 
Board. 


FINDING OF FACT

The Veteran died in June 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2009, while this case was in remand status, the 
Huntington RO received notification that the Veteran had died 
in June 2007.  A copy of the Social Security Death Index 
reflecting the Veteran's date of death in June 2007 has been 
associated with the Veteran's VA claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to service connection 
for tinnitus is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


